DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 7/11/2022. As directed by the amendment: claim 1 has been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-4, 6-14, 17, 19-21, and 25-26 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-14, 17, 19-20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eshel (US Publication 2004/0186538 A1) in view of Stephen (US Patent 5,301,688 A) further in view of Zvuloni et al. (US Publication 20150018802 A1).
Regarding claim 1, Eshel discloses a catheter (10, 100) for the delivery and recirculation of a heated therapeutic fluid to a patient's cavity, wherein the catheter is a drug delivery device (Paragraph 1) that includes a distal end located, in use, in the patient’s cavity (Figs. 1 and 3), said catheter comprising an inflow lumen (34) for delivering the heated therapeutic fluid to the patient's cavity (Figs. 1 and 3); an outflow lumen (35) for recovering the heated therapeutic fluid from the patient's cavity (Fig. 1 and 3); wherein the catheter is adapted and configured to recirculate the heated therapeutic fluid in the patient's cavity (Figs. 1 and 7), the catheter further comprising one or more inflow ports (36) in fluid connection with the inflow lumen (Figs. 1 and 3) and one or more outflow ports (37) in fluid connection with the outflow lumen (Figs. 1 and 3), wherein the one or more inflow ports and the one or more outflow ports are located, in use, in the patient's cavity (Fig. 1), wherein the one or more inflow ports and the one or more outflow ports are positioned substantially diametrically opposed from each other around a circumference of the catheter (Fig. 1), wherein, in use, the one or more inflow ports and the one or more outflow ports are in direct fluid communication with the patient's cavity (Fig. 1) and are adapted to fill the patient's cavity with the heated therapeutic fluid (Figs. 1 and 7).  
Eshel is silent regarding
an electrode located, in use, in the patient's cavity; and a power supply component for supplying power to the electrode, and wherein, the distal end of the catheter is bent to have a bend for assisting in insertion and minimizing tissue trauma with the bend being located within in the patient’s cavity during use of the catheter. 
Stephen teaches a catheter (Fig. 3), said catheter comprising an electrode (12) located, in use, in the patient's cavity (Fig. 3); and a power supply component (14, 15) for supplying power to the electrode (Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the catheter of Eshel to incorporate the teachings of Stephen to incorporate an electrode located, in use, in the patient's cavity; and a power supply component for supplying power to the electrode in order to allow for electromotive drug delivery with the transfer of solutes (drugs) into the body by an electromotive force (Col 3, lines 66-68) and apply a selected electric current for a selected time intervals, depending upon the dyes/drugs used and the specific purpose of each individual procedure (Col 9, lines 28-31).
Eshel in view of Stephen are silent regarding
wherein, the distal end of the catheter is bent to have a bend for assisting in insertion and minimizing tissue trauma with the bend being located within in the patient’s cavity during use of the catheter.
Zvuloni teaches a catheter (100), wherein, a distal end of the catheter (130) is bent to have a bend for assisting in insertion and minimizing tissue trauma with the bend being located within in the patient’s cavity during use of the catheter (Paragraph 69 states that the distal end of the catheter is curved “to facilitate insertion through a prostatic urethra into a patient’s bladder”, therefore the curved distal end is perfectly capable of assisting in insertion and minimizing tissue trauma with the bend being located within the patient’s cavity during use of the catheter).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the distal end of the catheter of Eshel in view of Stephen to incorporate the teachings of Zvuloni to incorporate being bent to have a bend for assisting in insertion and minimizing tissue trauma with the bend being located within in the patient’s cavity during use of the catheter in order to facilitate insertion through a prostatic urethra into a patient’s bladder (Paragraph 69).
Regarding claim 2, Eshel in view of Stephen further in view of Zvuloni disclose the catheter according to claim 1, wherein the electrode is positioned adjacent a distal tip of the catheter (Fig. 3, Stephen).  
Regarding claim 3, Eshel in view of Stephen further in view of Zvuloni disclose the catheter according to claim 1, wherein the power supply component for supplying power comprises a power supply cable (14, Stephen).  
Regarding claim 4, Eshel in view of Stephen further in view of Zvuloni disclose the catheter according to claim 1, wherein the inflow lumen and the outflow lumen are integrally formed within the catheter (Fig. 3, Eshel).  
Reply to Office Action dated October 2, 2020 Regarding claim 6, Eshel in view of Stephen further in view of Zvuloni disclose the catheter according to claim 1, wherein the one or more inflow ports and the one or more outflow ports are positioned adjacent a distal tip of the catheter (Fig. 1, Eshel).  
Regarding claim 7, Eshel in view of Stephen further in view of Zvuloni disclose the catheter according to claim 1, wherein the one or more inflow ports are positioned adjacent the electrode (Fig. 1, Eshel, Fig. 3, Stephen).  
Regarding claim 9, Eshel in view of Stephen further in view of Zvuloni disclose a system (10, 100, Eshel) for the delivery of a heated therapeutic fluid to a patient's cavity, said system comprising a catheter according to claim 1 (See rejection above).  
Regarding claim 10, Eshel in view of Stephen further in view of Zvuloni disclose the system according to claim 9.
Eshel in view of Zvuloni are silent regarding
further comprising an external electrode located, in use, on a patient's skin.  
Stephen teaches 
further comprising an external electrode (16, Stephen) located, in use, on a patient's skin (Col 9, lines 27-28, Stephen).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Eshel in view of Stephen further in view of Zvuloni to incorporate the teachings of Stephen to incorporate an external electrode located, in use, on a patient's skin in order to allow for electromotive drug delivery with the transfer of solutes (drugs) into the body by an electromotive force (Col 3, lines 66-68, Stephen) and apply a selected electric current for a selected time intervals, depending upon the dyes/drugs used and the specific purpose of each individual procedure (Col 9, lines 28-31, Stephen).
Regarding claim 11, Eshel in view of Stephen further in view of Zvuloni disclose the system according to claim 9, further comprising an electrical power source (15, Eshel) to supply current to the electrode (Fig. 3, Eshel).  
Regarding claim 12, Eshel in view of Stephen further in view of Zvuloni disclose the system according to claim 9, further comprising a source of heated therapeutic fluid (80, Paragraph 62, Eshel), wherein said heated therapeutic fluid comprises an ionised solution comprising one or more drug compounds (Paragraph 62, Eshel, Col 4 lines 11-12, Stephen).  
Regarding claim 13, Eshel in view of Stephen further in view of Zvuloni disclose the system according to claim 9, further comprising a source of heated therapeutic fluid (80, Paragraph 62, Eshel), wherein said heated therapeutic fluid comprises a solution comprising one or more drug compounds in ionised form or capable of being ionized (Paragraph 62, Eshel, Col 4 lines 11-12, Stephen).  
Regarding claim 14, Eshel in view of Stephen further in view of Zvuloni disclose the system according to claim 9, further comprising a heating element (80, Eshel) for heating the heated therapeutic fluid (End of Paragraph 46, Eshel).  
Regarding claim 17, Eshel in view of Stephen further in view of Zvuloni disclose a method for delivering a heated therapeutic fluid into a patient's cavity, comprising the step of using a catheter according to claim 1 (See rejection of claim 1 above) and further comprising the steps of: 
a) inserting the catheter into the patient's cavity (Fig. 1, Eshel); 
b) delivering the heated therapeutic fluid through the inflow lumen and recovering the heated therapeutic fluid through the outflow lumen (Figs. 1 and 7, End of Paragraph 46, Eshel); and 
c) applying a current to the electrode (Col 9, lines 25-31, Stephen).  
Regarding claim 19, Eshel in view of Stephen disclose the method according to claim 17, wherein steps (b) and (c) are carried out simultaneously (Steps (b) and (c) would be carried simultaneously because Eshel teaches re-circulation of a heated fluid and Stephen teaches applying a current to the electrode to allow for iontophoresis, therefore they would be occurring simultaneously).  
Regarding claim 20, Eshel in view of Stephen further in view of Zvuloni disclose the method according to claim 17, wherein the method is an intra-vesical treatment (Fig. 1, Eshel).  
Regarding claim 25, Eshel in view of Stephen further in view of Zvuloni disclose the catheter according to claim 1, wherein the catheter is a chemo-hyperthermia therapy and electromotive drug administration catheter (Figs. 1 and 7, Eshel, Fig. 3, Stephen).  
Regarding claim 26, Eshel in view of Stephen further in view of Zvuloni disclose the catheter of claim 1, wherein the catheter is adapted and configured to recirculate the heated therapeutic fluid in the patient's cavity at a recirculation flow of between 100 to 350ml/min (Catheter is perfectly capable of recirculating the heated therapeutic fluid in the patient's cavity at a recirculation flow of between 100 to 350ml/min).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eshel (US Publication 2004/0186538 A1) in view of Stephen (US Patent 5,301,688 A) further in view of Zvuloni et al. (US Publication 20150018802 A1) further in view of Feiring (US Patent 5,236,413 A).
Regarding claim 8, Eshel in view of Stephen further in view of Zvuloni disclose the catheter according to claim 1, but are silent regarding wherein the catheter is flexible. 
Feiring teaches a catheter (Fig. 3, Feiring), wherein the catheter is flexible (Paragraph 24, line 2, Feiring).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the catheter of Eshel in view of Stephen further in view of Zvuloni to incorporate the teachings of Feiring to incorporate being flexible in order to allow for easy manipulation of the device within the body.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eshel (US Publication 2004/0186538 A1) in view of Stephen (US Patent 5,301,688 A) further in view of Zvuloni et al. (US Publication 20150018802 A1) further in view of Lennox et al. (US Patent 5,368,591 A).
Regarding claim 21, Eshel in view of Stephen further in view of Zvuloni disclose the method according to claim 17, but are silent regarding wherein the method is an intra-peritoneal treatment.  
 	Lennox teaches a method, wherein the method is an intra-peritoneal treatment (Col 3, lines 19, Lennox).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eshel in view of Stephen further in view of Zvuloni to incorporate the teachings of Lennox to incorporate an intra-peritoneal treatment in order to treat the colon (Col 3, lines 19, Lennox).
Response to Arguments
Applicant’s arguments, see page 6, filed 7/11/2022, with respect to the rejection(s) of claim(s) 1-4, 6-7, 9-14, 17, 19-20, and 25-26 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zvuloni et al. (US Publication 20150018802 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783   

/BRANDY S LEE/Primary Examiner, Art Unit 3783